Citation Nr: 0705390	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-07 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative discopathy 
L4-5 and L5-S1 with degenerative joint disease facet L4-L5 
and stenosis of the spinal canal


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1969 and from May 1979 to April 1981.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office, which denied the veteran entitlement to 
service connections for a low back disorder.  During the 
course of this appeal, the veteran has relocated to 
Louisiana, and his claims file has been transferred to the 
jurisdiction of he New Orleans, Louisiana Regional Office 
(RO).

In a statement received in October 2005, the veteran has 
raised the issue of an increased evaluation for his service-
connected right foot plantar wart.  This issue has not been 
developed for appellate review and is referred to the RO for 
further development. 


FINDING OF FACT

It is as likely as not that degenerative discopathy L4-5 and 
L5-S1 with degenerative joint disease facet L4-L5 and 
stenosis of the spinal canal is of service origin


CONCLUSION OF LAW

Degenerative discopathy L4-5 and L5-S1 with degenerative 
joint disease facet L4-L5 and stenosis of the spinal canal 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2002 and April 
2003; a rating decision in March 2002; a statement of the 
case in February 2004; and a supplemental statement of the 
case in September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Merits of the Claim Presented

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
will be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's service medical records show that in May 1967, 
during his initial period of service, the veteran presented 
with complaints of low back pain over the L1-L3 region as a 
result of bending over working for several hours.  Following 
a physical examination, significant for slight pain at the 
left paravertebral muscle with mild spasm, back strain was 
the diagnostic impression.  On a March 1979 examination in 
connection with his subsequent enlistment a clinical 
evaluation of the veteran's spine did not identify any 
abnormality and on a contemporaneous report of medical 
history the veteran denied any history of recurrent back 
pain.  He presented with complaints of intermittent low back 
pain in early May 1980, which he reported first noticing in 
January 1980. Mild muscle spasm was felt at L1-L3 on the 
right side.  Mild lumbar strain was the diagnostic 
assessment.  He was again assessed as having mild lumbar-
sacral strain on follow-up evaluation in mid May 1980.  On 
the veteran's February 1981 medical examination for service 
discharge a clinical evaluation of the veteran's spine noted 
tenderness and spasm.  The veteran was able to toe and heel 
walk and deep tendon reflexes were + 2, bilaterally.  The 
veteran was noted as having a history of low back pain since 
lifting heavy equipment in January 1980 and to have had 2 
episodes of muscle spasms since.  A history of recurrent back 
pain and a history of heavy lifting in January 1980 were 
recorded on the related report of medical history.  A later 
progress note dated in February 1981 noted a history of back 
pain and a diagnostic assessment of low back pain of unknown 
etiology.  

Post service there is no clinical showing of back problems 
until October 1987 when the veteran was evaluated by a 
private physician, Dr. W.J.G. Jr. for a recurrence of low 
back pain over the previous two years.  Dr. G. noted in a 
letter to the veteran's then employer that the veteran had 
been employed at their facility for the previous three years 
and had been able to perform his duties with very little 
difficulty; however, when changed to a different job that 
required repeated bending and heavy lifting his back became 
worse to the extent that he was having constant pain and 
could not perform the duties of his job.  Dr. G. assessed the 
veteran as having degenerative disk disease of L5, S1.  An 
MRI of the lumbar spine in November 1987 was interpreted to 
reveal protrusion of the intervertebral disc posteriorly at 
the L4-L5 interspace, flattening the thecal sac interiorly.  
In December 1987 the veteran was terminated from his 
employment due to his back disability.   

In statements on file the veteran argues that his low back 
disorder had its onset in service.  He maintains in this 
regard that he injured his back in early 1980 and has current 
pathology related to back symptoms manifested initially in 
service and continuing subsequent thereto.

While the veteran's service medical records clearly document 
a back injury in service, the occurrence of an in-service 
injury is not dispositive in this instance as there must, to 
warrant service connection, be a showing of a linkage by 
competent (medical) evidence between the veteran's current 
low back disability and the in-service injury pursuant to 
Hickson.    

The Board has considered the lay statements from the 
veteran's friends and relatives, however, while a lay person 
is competent to testify as to observable symptoms, a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, or to provide evidence of the 
etiology of a diagnosed disability.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).

With regard to medical evidence, in a letter dated in January 
2001, a private physician, Dr. R.K.D. noted that the 
veteran's service medical records showed that he reported 
injuring his low back in January 1980.  This physician opined 
that the veteran's current spinal problem, as noted on his 
November 1987 MRI, was consistent with the records and injury 
reported in 1980.  A chiropractic physician, Dr. P.S.C. in a 
progress note dated in January 2003 noted that he had 
examined the veteran's past medical records and complete 
history of low back pain since May 1980 and that it was his 
professional opinion that the veteran's current condition was 
directly related to his back injury in 1980.  In a letter 
dated in March 2003, Dr. R.K.D., further stated his opinion 
that the low back order that the veteran had in 1980 was 
directly related to his condition.  In a letter dated in 
March 2004, Dr. C.C.B. reported that he had reviewed the 
veteran's service medical records and the MRI performed in 
November 1987.  He stated that it was as likely as not, that 
an error was made in the diagnosis of the veteran's lumbar 
back pain in 1980 as the examination was not performed by a 
physician and no x-rays were taken.  He added that, 
therefore, it was as likely as not that an error was made in 
the diagnosis in 1980 and as likely as not that the veteran's 
present back condition was directly related to the lumbar 
problem in 1980.  

In a letter dated in March 2004, Dr. R.K.D. observed that the 
veteran was seen by his practice in March 1983 and July 1984 
in connection with employment physicals.  He stated that even 
though no spinal abnormalities were noted, it was as likely 
as not that they existed.  He stated that x-rays often don't 
show minor abnormalities and that is why MRI's are so 
important.  He observed that the diagnostic assessments of 
the veteran's low back complaints in service were without the 
use of x-rays or MRI's and thus it was as likely as not the 
veteran did have disc and joint problems at the L4-L5 level.  
He added that it was as likely as not that the back condition 
in 1980 was directly related to the veteran's back condition.  
In a letter dated in November 2004, Dr. J.H.S. III reported 
that he had reviewed the veteran's medical records and done 
some independent research on etiology of chronic back pain, 
degenerative disc disease, and lumbar spondylosis.  He stated 
that it was his clinical opinion as an independent examiner 
and reviewer of the information presented to him that the 
veteran's back problems were at least as likely as not 
related to his service in the military.

In a subsequent letter, dated in October 2005, Dr. J.H.S. 
III, reported that he had looked at some additional VA 
medical records and also reviewed that RO's January 2005 
supplemental statement of the case and noted the reasoning 
therein for denying the veteran's claim.  He reviewed the 
entries in the veteran's service medical records noting that 
there was no evidence that the veteran was examined by a 
medical doctor during service and essentially questioned if 
the testing performed on the veteran in-service was adequate 
for diagnostic purposes.  He stated that given the expected 
course of degenerative arthritis and other spinal conditions, 
it is clear to him that the veteran's low back symptoms 
started in service, may have progressed after he left 
service, but were certainly continuing within a year of 
discharge as evidenced by a treatment record dated several 
days after the veteran's February 1981 discharge examination.  
He stated in summary that it appeared at least as likely as 
not that the veteran's military service contributed to his 
degenerative changes.

In a letter dated in August 2006, Dr. J.J.F. noted that he 
had reviewed the veteran's prior medical history to include 
his service medical records.  He noted that the veteran 
underwent a preemployment examination in 1983 by a family 
private physician, which disclosed no congenital 
abnormalities, no arthritic changes, and a fairly normal 
lumbosacral spine x-ray.  He further observed that in 1984 he 
had another employment physical, which revealed that his 
posture and spine were normal as were x-rays.  He noted that 
in 1987 the veteran began to have trouble with his back and 
was found to have disc pathology on a November 1987 MRI.  He 
stated that he felt that the veteran's initial injury was 
that of a disc injury at L4-5 level and that the first MRI 
done in 1987 documents this fact.  He noted that there was 
also evidence in 1983 or 1984 that a Dr. W. performed a 
physical and felt that he did have a positive straight leg 
raise and that this was consistent with the L4-5 disc 
pathology noted in November 1987.  He stated that in 
reviewing the natural history of disc problems, even ruptured 
discs treated nonoperatively, most of these will get better 
on their own although the more severe cases do cause 
intermittent periods of pain and discomfort.  He stated that 
the veteran's history is such that he did have a disc injury 
at L4-5 in 1980 that intermittingly through the years would 
flare-up on him and cause him difficulties comminuting in his 
termination from work in 1987.  In conclusion he stated that 
it is quite obvious in hindsight that his injury as described 
in 1980 was indeed the L4-5 disc herniation which 
subsequently seven years later lead to his termination from 
work.

In contrast to these opinions which essentially support the 
veteran's contention, a VA examiner in February 2002, opined 
following a review of the veteran's claims file to include 
correspondence from Dr. G.M.H. in October 1987 and Dr. J.C.C. 
dated in July 1988 and the history given to these physicians 
that the onset of the veteran's complaints of low back pain 
occurred around 1985 or 1986.  The VA examiner opined that 
there was not enough evidence in the record to be able to 
connect the veteran's back disability to the back strain 
noted in his service medical records.  A subsequent VA 
examiner in an addendum to a VA examination report dated in 
November 2003 noted her review of the veteran's claims file 
and opined that it was not as least as likely as not that the 
veteran's condition was related to service.  She noted that 
the veteran did injure his back in service after lifting some 
office furniture and was diagnosed with mild lumbar strain. 
She observed that the veteran's back pain in service was 
documented twice at the level of L1 through L3 and therefore 
it is unlikely that his disc disease at L4-L5 and L5-S1 was 
caused by his military injury.  She observed that the 
veteran's post service injury, which began to be documented 
around 1983, 1984, and definitely by 1987 involved the lower 
lumbar spine and that there is documentation, as evidenced by 
treatment records dated in October 1987, of the veteran 
having progressive difficulties with his back possibly 
related by his job requirements.  It was her opinion that it 
was not at least as likely as not that the veteran's current 
back condition of degenerative discopathy L4-L5 and L5-S1 
with degenerative joint disease facet L4-L5 and stenosis of 
the spinal canal is related to his military service.  She 
concluded that the veteran's lumbar spine problem in service 
was primarily muscle related and resolved with conservative 
treatment.

To summarize, two VA examiners have separately reviewed the 
medical record and examined the veteran.  One examiner 
concluded that the evidence was insufficient to establish 
that the veteran's current low back disorder is related to 
service.  The second examiner opined that the back injury 
sustained in service was unrelated to his present condition.  
The veteran's private physicians have concluded otherwise 
noting a number of reasons as summarized above for concluding 
that in-service back injury is related to his current low 
back pathology notwithstanding an absence of any significant 
clinically or radiologically identified pathology until late 
1987.  While the Board finds that the VA examination opinions 
are very persuasive, the veteran's private physicians have 
submitted opinions that are equally persuasive.  Where the 
evidence is in equipoise and shows that it is as likely as 
not that a current disability was incurred in service, the 
doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 3.102.  

Accordingly, the Board finds that service connection for 
degenerative discopathy L4-5 and L5-S1 with degenerative 
joint disease facet L4-L5 and stenosis of the spinal canal is 
warranted. 


ORDER

Service connection for degenerative discopathy L4-5 and L5-S1 
with degenerative joint disease facet L4-L5 and stenosis of 
the spinal canal is granted.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


